The judgment of •the court was pronounced by
■Kino, J.
After Louis ferrand bad been .declared a bankrupt, .the .pftnntiift, as curator of M. A. liuguin, instituted a suit against him, and recovered a judgment for a sum of money. Under the execution which issued upon this judgment, the plaintiff caused to be qeiy.ed, in the hands,of Franpis Auguste, rents which had ¡qqcrued upon certain property in St. Philip street, of which Auguste .claims to be the owner. The plaintiff also presented to the .district judge a petition, in which he averred that Auguste had received rents to an amount sufficient to satisfy his judgrae.nt with interest and costs, from the property in question, which property .this .court declared in the ,c,as„e of Bernard v. Auguste, 1 An. R. 69, to belong to neither of the parties to that controversy, but to the .creditors of Louis Ferrand, and that, as a creditor of Ferrand, these rents were subject t.o seizure, in.satisfaction „of his .claim?, He concluded with a prayer .that Auguste should be required to answer under oath certain interrogatories appended to ftis petition, the object of which was to ascertain the amojunt of rents received. To this petition Auguste excepted, and averred that, from .the plaintiff’s own allegations, if true, the assignee of the bankrupt alon.e had the right to recover the property and rents, and that the assignee had instituted ,a suit against him for that purpose, which was then pending in the District .Court ,of the United States, tie also took a ¡rule <?n the plaintiff to show cause why seizures of rents, made in the hands of ft;? tenants, should not be set aside. The exceptions w,e,i;e sustained, $$$ the rule made absolute in the .court below í and tfte plaintiff has appealed.
We think there is no error in the judgment appealed from. If th.e property upon which the rents accrued belongs, as is alleged, to Ferrand's creditors, it .can only be claimed by the assignee of the bankrupt, for tfte benefit of alf .the creditors. Individual creditors cannot be pernjitted to enfore.e their .claims separately upon it, the effect of which would be to defeat the .ends of the .bankrupt law, one of tfte purposes of which is to distribute the pmce.eds of the .bankrupt’s estate generally among the creditors, with such privileges and pre:ferenc.es as are established by the act. ftt was competent to Auguste to make ¿his defence, as a writ was actually pending against him to recover the property jn question, Judgment affirmed.